Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2, 10-11, and 13-14 are objected to because of the following informalities:  
Claim 2 (lines 3-4) recites “the packets corresponding to a respectively allocated data flow” and it should be - - packets corresponding to a respectively allocated data flow - -, as “the packets corresponding to a respectively allocated data flow” lacks antecedent basis.
“The packets is determined" in claim 2 (line 5) should be replaced with - - the packets corresponding to the respectively allocated data flow are determined - - to be consistent with the first citation of “packets corresponding to a respectively allocated data flow” in claim 2 (lines 3-4), and for clarity.
Examiner suggests replacing “until a size of the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet” in claim 10 (line 3) with - - while a size of the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet - -. 
Examiner suggests replacing “until a number of payloads included in the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet” in claim 11 (line 3) with - - while a number of payloads included in the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet - -. 
Claim 13 (lines 6-7) recites “the packets corresponding to the respectively allocated data flow” and it should be - - packets corresponding to the respectively allocated data flow - -, as “the packets corresponding to the respectively allocated data flow” lacks antecedent basis.
flow” lacks antecedent basis.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1 (US 2015/0263974, embodiment of FIG. 3, para 56-60, and FIG. 22, para 161-162, “Jain ‘974 Emb1”), in view of Jain ‘974 Emb2 (US 2015/0263974, embodiment of FIG. 4, para 72-73, “Jain ‘974 Emb2”).
Regarding claims 1 and 12, Jain ‘974 Emb1 discloses an electronic device (FIG. 3; host machine 300) comprising:
a communication circuit configured to receive data transmitted from another electronic device (FIG. 3, para 4 and 56; the host machine 300 includes a physical network interface controller (PNIC) 320, where the PNIC is a network adaptor that includes dedicated network interfacing hardware, interfacing with a physical network 390, to send and receive network traffic);
a memory comprising instructions (FIG. 22, para 161-162; memory stores instructions); and
at least one processor electrically connected to the communication circuit and the memory (FIG. 22, para 161-162; processor is connected to input and output devices and the memory) and 
including a control core and a plurality of operation cores (FIG. 3, para 57-59; PNIC includes a queue assignment sub-module and processor cores with associated virtual machines (VMs), to which NIC data queues are assigned), 
wherein the at least one processor is configured to execute the instructions (FIG. 22, para 161; processor executes instructions) to:
cause the control core to receive the data transmitted from the communication circuit (FIG. 3, para 59; PNIC includes the queue assignment sub-module, where the queue-assignment sub-module receives data packets from the physical network), 
to classify the received data into data flows of a specified number depending on an attribute of the data (FIG. 3, para 59-60; the queue assignment sub-module classifies data packets received from the physical network based on data attributes, and assigns the classified data packets to NIC data queues), and 
to respectively allocate the data flows to the plurality of operation cores (FIG. 3, para 59; the queue assignment sub-module classifies data packets received from the physical network, and assigns the classified data packets to NIC data queues, where each of the NIC queues is controlled by its own  large receive offload (LRO) control module); and
cause the plurality of operation cores to integrate packets corresponding to the allocated data flows into one meta packet (FIG. 3, para 58; LRO control modules perform- LRO operations, where LRO operations involve aggregation of each assigned NIC data queue into an aggregated packet of the NIC data queue, according to each NIC queue’s LRO aggregation rule).
However, Jain ‘974 Emb1 does not specifically disclose to transmit the meta packet to a transmission control protocol/Intemet protocol (TCP/IP) stack, and to process the meta packet on the TCP/IP stack.
Jain ‘974 Emb2 teaches to transmit the meta packet to a transmission control protocol/Intemet protocol (TCP/IP) stack, and to process the meta packet on the TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain ‘974 Emb1’s electronic device that classifies received data into data flows, to include Jain ‘974 Emb2’s each NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Regarding claim 2, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
Further, Jain ‘974 Emb1 discloses wherein each of the plurality of operation cores is configured to:
determine whether to integrate the packets corresponding to a respectively allocated data flow, based on a specified first condition (FIG. 3, para 58; LRO control module performs LRO operations to aggregate each assigned NIC queue into an aggregated packet of the NIC queue, according to each NIC queue’s LRO aggregation rule; thus, the LRO control module determines whether to aggregate its NIC queue based on a specified LRO aggregation rule); and
when integration of the packets is determined, integrate the packets corresponding to the respectively allocated data flow into the one meta packet (FIG. 3, para 58; the LRO control module performs LRO operations to aggregate each assigned NIC queue into an aggregated packet of the NIC queue, according to each NIC queue’s LRO aggregation rule; thus, when the LRO control module determines aggregation of the NIC queue packets, specialized hardware aggregates the NIC queue into the aggregated packet), and
wherein the specified first condition includes at least one of packet per second (PPS) information, network interface information, or IP information (para 6; LRO aggregation rule is an IP destination address; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 6, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
Further, Jain ‘974 Emb1 discloses wherein the attribute of the data includes at least one of a sender IP of a packet, a receiver IP of the packet (FIG. 3, para 59; packets are assigned to queues based on the destination IP address; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a sender port of the packet, and a receiver port of the packet.
5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, and further in view of Kurakami ‘304 (US 2020/0351304, “Kurakami ‘304”).
Regarding claims 3 and 13, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 discloses all the limitations with respect to claims 2 and 12, respectively, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 does not specifically disclose wherein each of the plurality of operation cores is configured to: calculate a PPS of the respectively allocated data flow; and when the calculated PPS is not less than a threshold value indicated by the PPS information, determine to integrate the packets corresponding to the respectively allocated data flow.
Kurakami ‘304 teaches wherein each of the plurality of operation cores is configured to:
para 27; PPS of data traffic destined for an IP address is determined); and
when the calculated PPS is not less than a threshold value indicated by the PPS information, determine to integrate the packets corresponding to the respectively allocated data flow (para 27; when the PPS of the data traffic destined for the IP address exceeds a threshold, the data is aggregated).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1 and Jain ‘974 Emb2, to include Kurakami ‘304’s aggregation of data when PPS exceeds a threshold. The motivation for doing so would have been to improve the accuracy of distributed denial of service (DDoS) attach detection (Kurakami ‘304, para 6).
6.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, and further in view of Jain ‘974 Emb3 (US 2015/0263974, embodiment of FIG. 15, para 122-126, “Jain ‘974 Emb3”).
Regarding claim 4 and 14, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 discloses all the limitations with respect to claims 2 and 12, respectively, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 does not specifically disclose wherein each of the plurality of operation cores is configured to: when the packets corresponding to the respectively allocated data flow are packets based on a first protocol indicated by the IP information, determine to integrate the packets corresponding to the respectively allocated data flow; or when the packets corresponding to the respectively allocated data flow are packets based on a second protocol indicated by the IP information, determine not to integrate the packets corresponding to the respectively allocated data flow.
Jain ‘974 Emb3 teaches wherein each of the plurality of operation cores is configured to:
when the packets corresponding to the respectively allocated data flow are packets based on a first protocol indicated by the IP information, determine to integrate the packets corresponding to the respectively allocated data flow (FIG. 15, para 126; LRO aggregation rule specifies the IP destination address and a protocol; when the IP information that indicates the specific IP destination address indicates that the protocol is TCP/UDP, packets are aggregated); or
when the packets corresponding to the respectively allocated data flow are packets based on a second protocol indicated by the IP information, determine not to integrate the packets corresponding to the respectively allocated data flow (FIG. 15, para 124 and 126; LRO aggregation rule specifies the IP destination address and a protocol; when the IP information that indicates the specific IP destination address indicates a protocol different from TCP/UDP, e.g., TCP only protocol which is required by a different LRO aggregation rule, packets are not aggregated).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1 and Jain ‘974 Emb2, to include Jain ‘974 Emb3’s packets that are aggregated when the IP information that indicates the specific IP destination address indicates that the protocol is TCP/UDP. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb3, para 3).
Regarding claim 5 and 15, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb3 discloses all the limitations with respect to claims 4 and 14, respectively, as outlined above.
Jain ‘974 Emb3 teaches wherein the first protocol includes a TCP (FIG. 15, para 126; LRO aggregation rule specifies the TCP/UDP protocol, which is a form of TCP protocol).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb3, to include Jain ‘974 Emb3’s LRO aggregation rule specifies the TCP/UDP protocol. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb3, para 3).
7.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, and further in view of Thakur ‘082 (US 2017/0318082, “Thakur ‘082”).
Regarding claim 7 and 16, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 does not specifically disclose wherein the control core is configured to: allocate the data flows to the plurality of operation cores based on a manner of “round-robin”, “random”, “load-aware”, “user-defined”, or “pre-defined”, respectively.
Thakur ‘082 teaches wherein the control core is configured to:
allocate the data flows to the plurality of operation cores based on a manner of “round-robin”, “random” (para 68; a data flow is randomly assigned to a core; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), “load-aware”, “user-defined”, or “pre-defined”, respectively.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1 and Jain ‘974 Emb2, to include Thakur ‘082, para 5).
8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, and further in view of Jain ‘974 Emb4 (US 2015/0263974, embodiment of FIG. 16, para 127-132, “Jain ‘974 Emb4”).
Regarding claim 8 and 17, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 does not specifically disclose wherein each of the plurality of operation cores is configured to: integrate the packets into the one meta packet sequentially and cumulatively.
Jain ‘974 Emb4 teaches wherein each of the plurality of operation cores is configured to: integrate the packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1 and Jain ‘974 Emb2, to include Jain ‘974 Emb4’s packets that are integrated into the LRO aggregated packet sequentially and cumulatively. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb4, para 3).
	Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, further in view of Jain ‘974 Emb4, and further in view of Makineni ‘303 (US 2006/0104303, “Makineni ‘303”).
Regarding claim 9 and 18, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 discloses all the limitations with respect to claims 8 and 12, respectively, as outlined above.
Further, Jain ‘974 Emb2 discloses wherein each of the plurality of operation cores is configured to: transmit the meta packet to the TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 discloses wherein each of the plurality of operation cores is configured to: transmit the meta packet to the TCP/IP stack, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 does not specifically disclose integrate the packets into the one meta packet sequentially and cumulatively until a specified time elapses from a point in time when the packets start to be cumulatively integrated into the one meta packet; and when the specified time elapses, transmit the meta packet.
Makineni ‘303 teaches wherein each of the plurality of operation cores is configured to:
integrate the packets into the one meta packet sequentially and cumulatively until a specified time elapses from a point in time when the packets start to be cumulatively FIGS. 1A-1C, para 8 and 13-16; payloads of received packets are combined into a single payload to which a single IP header and a single TCP header are added to form a single packet; after the end of a window during which such packet integration is performed, the overall integrated packet is sent to the TCP/IP processing stack); and
when the specified time elapses, transmit the meta packet to the TCP/IP stack (FIGS. 1A-1C, para 8 and 13-16; payloads of received packets are combined into a single payload to which a single IP header and a single TCP header are added to form a single packet; after the end of a window during which such packet integration is performed, the overall integrated packet is sent to the TCP/IP processing stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Makineni ‘303’s integration of packets into a single packet during an integration window. The motivation for doing so would have been to provide a technique for coalescing multiple packets for a single flow into a single packet (Makineni ‘303, para 9).
Regarding claim 10 and 19, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 discloses all the limitations with respect to claims 8 and 12, respectively, as outlined above.
Further, Jain ‘974 Emb2 teaches wherein each of the plurality of operation cores is configured to: transmit the meta packet to the TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. Jain ‘974 Emb2, para 3).
Furthermore, Jain ‘974 Emb4 teaches integrate the packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Jain ‘974 Emb4’s packets that are integrated into the LRO aggregated packet sequentially and cumulatively. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb4, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 discloses wherein each of the plurality of operation cores is configured to: integrate the packets into the one meta packet sequentially and cumulatively; and transmit the meta packet to the TCP/IP stack, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 does not specifically disclose until a size of the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet; and when the size of the one meta packet is not less than the specified threshold value, transmit the meta packet to the TCP/IP stack.
Makineni ‘303 teaches until a size of the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; packets are integrated into a single packet while the size of the packet payload is less than the available space in a packet buffer); and
FIGS. 1A-1C, para 8 and 13-16; once the size of the newly formed packet exceeds the available space in the packet buffer, the packet is sent to the TCP/IP processing stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Makineni ‘303’s packets that are integrated into a single packet while the size of the packet payload is less than the available space in a packet buffer. The motivation for doing so would have been to provide a technique for coalescing multiple packets for a single flow into a single packet (Makineni ‘303, para 9).
Regarding claim 11 and 20, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 discloses all the limitations with respect to claims 8 and 12, respectively, as outlined above.
Further, Jain ‘974 Emb2 teaches transmit the meta packet to the TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Furthermore, Jain ‘974 Emb4 teaches wherein each of the plurality of operation cores is configured to:
FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Jain ‘974 Emb4’s packets that are integrated into the LRO aggregated packet sequentially and cumulatively. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb4, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 discloses wherein each of the plurality of operation cores is configured to: integrate the packets into the one meta packet sequentially and cumulatively; and transmit the meta packet to the TCP/IP stack, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Jain ‘974 Emb4 does not specifically disclose until a number of payloads included in the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet; and when the number of payloads included in the one meta packet is not less than the specified threshold value, transmit the meta packet to the TCP/IP stack.
Makineni ‘303 teaches until a number of payloads included in the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; the number of packets that are integrated is configurable, so that the process of packet integration continues while the size of the overall integrated packet payload is less than the available space in a packet buffer); and
FIGS. 1A-1C, para 8 and 13-16; the number of packets that are integrated is configurable, so that, once the size of the overall integrated packet exceeds the available space in the packet buffer, the packet is sent to the TCP/IP processing stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Jain ‘974 Emb4, to include Makineni ‘303’s configurable number of packets that are integrated, so that the process of packet integration continues while the size of the packet overall integrated payload is less than the available space in a packet buffer. The motivation for doing so would have been to provide a technique for coalescing multiple packets for a single flow into a single packet (Makineni ‘303, para 9).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474